EUGENE A. WRIGHT, Circuit Judge,
dissenting:
I dissent from that portion of the majority opinion holding that the veterans age credit has no prohibited disparate impact on women. I would affirm the district court’s conclusion on this issue.
Title VII prohibits facially neutral employment practices that have a discriminatory impact on a protected class of employees and are not justified by business necessity. International Brotherhood of Teamsters v. United States, 431 U.S. 324, 335-36, 97 S.Ct, 1843, 1854-55, 52 L.Ed.2d 396 (1977). Women are a protected class of workers.
The majority concludes that appellants’ program had no discriminatory impact on nonveterans. It says that the age credit did not prevent acceptance of women for the apprenticeship program, but gave veterans the same eight years in which to apply that all nonveterans enjoyed. It concludes that the disparate impact analysis of Griggs v. Duke Power Co., 401 U.S. 424, 431-32, 91 S.Ct. 849, 853-54, 28 L.Ed.2d 158 (1971), is inapplicable here because the age credit did not erect a barrier to an apprenticeship.
The effect of the veterans age credit was that, of all 26 through 29-year-old applicants, only those who were veterans could be eligible for apprenticeships. With respect to applicants aged 26 through 29, the age credit limited to veterans was a barrier to an apprenticeship. In the area covered by the program, 8% of males and 0.2% of females are Viet Nam or post-Viet Nam era veterans. The age credit had a disparate impact on women.
*733The majority says that the district court ignored the fact that veterans could not apply for the program while they were in the military, while nonveterans could apply. Veterans did not enjoy a preference, the majority asserts, they just were not penalized for serving their country.
Nonveterans also may have suffered disabilities preventing them from applying for an apprenticeship between the ages of 18 and 25. For example, a temporary physical disability or a tour with the Peace Corps or VISTA could prevent application.
Veterans were given special treatment through the age credit. Because that treatment had a disparate effect on women, it was in violation of Title VII.
I would affirm.